DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-31, 33, 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MATSUZUKI et al. (US 2015/0197039).
Matsuzuki teaches a curved glass thermal forming device comprising a furnace body (see figure 15) comprising a feed port (220), and a discharge port (230), wherein the furnace body further comprises a plurality of segments, comprising: a first segment comprising a first heater (30), an intermediate segment comprising a male die (40), and a last segment, said last segment configured to provide at least one of natural cooling or forced cooling (50), wherein the furnace body further comprises: a rotary table arranged in the furnace body and capable of rotating and configured to circularly convey glass to the first segment, the intermediate segment, and the last segment in sequence (see figure 15, para. 0114), the rotary table further comprising a plurality of female dies (20) for carrying glass arranged on the rotary table, said plurality of female dies having recesses formed opposite to protrusions formed on the male die in the intermediate segments  said protrusions of the male die configured to extend into one or more of the recesses during press fit forming on the glass (see figure 4), and wherein the first heater is configured to perform local heating on a required curved surface forming portion of the glass in a condition where the glass is retained in one of the female dies (see figure 2), wherein at least a portion of the first heater (34) is above the required curved surface forming portion of the glass (see figure 2), and the said required curved surface forming portion of the glass is retained in a position above a recess of the one of the female dies (see figure 2).  
Regarding claim 22, figure 2 shows the first heater comprises a heating block for heating the glass, the heating block is provided with a concave surface and a non-concave surface corresponding to a heating surface of the glass, and the non-concave surface comprises protrusions of the first heater, wherein said protrusions of the first heater are above the required curved surface forming portion of the glass.
Regarding claim 23, figure 15 shows the rotary table is disposed beneath a portion of the furnace body, said portion of the furnace body having an annular body shape or a cylinder shape, wherein a plurality of stations are formed around a circumference of the furnace body, and wherein the first segment, the intermediate segment and the last segment are respectively arranged on the stations.
Regarding claim 24, figure 2 shows in a conveying sequence of the rotary table extending from a foremost section of the furnace body to a last station of the furnace body in a circular manner around the rotary table, the first segment is arranged on the foremost station of the furnace body, the last segment is arranged on the last station of the furnace body, and the intermediate segment and at least one other segment comprising a further male die are arranged on at least two stations between the foremost station and the last station.  
Regarding claim 25, figure 2 shows the intermediate segment comprises a first area and a second area, wherein the male die of the intermediate segment is arranged in the first area to be capable of being closed with a female die in the plurality of female dies after the heating on the glass is completed by cooperating with the heater, and wherein the intermediate segment is configured to apply a pressure to the male die in the second area after the die closing so as to perform curved surface forming on the glass.  
Regarding claim 26, figure 15 shows the male die in the intermediate segment is rotated to the station in front of the last segment together with the female die after being closed with the male die.  
Regarding claim 27, figure 2 shows the intermediate segment further comprises a third area located between the curved surface forming segment portion and the last segment, wherein the intermediate segment is configured to separate the male die from the female die in the third area.  
Regarding claim 28, figure 4 shows the first area and the third area share one male die.  
Regarding claim 29, figure 4 shows the second area and a further second area in which the curved glass thermal forming device is configured to apply pressure to the male die are arranged on at least two stations of the furnace body, wherein the second area and the further second area are sequentially arranged in the conveying sequence.  
Regarding claim 30, figure 4 shows the curved glass thermal forming device further comprises a second heater, wherein the second heater is configured to heat the female die and the male die.  
Regarding claim 31, figure 4 shows the second heater comprises a female die heater arranged on the surface of a female die in the plurality of female dies facing away from the glass, and a male die heater arranged on the surface of the male die facing away from the glass, and a controller for controlling the heating temperature of the female die heater and the male die heater is arranged on the heater.  
Regarding claim 33, figure 15 shows the furnace body further comprises a feed segment having the feed port and a discharge segment having the discharge port, and in a conveying sequence of the rotary table, the feed segment is in communication with the first segment, said first segment located at a foremost station, and the discharge segment is in communication with the last segment, said last segment located at a last station.  
Regarding claim 34, Matsuzuki teaches the furnace body further comprises a gas injector configured to inject a nitrogen gas, said gas injector configured to fill the furnace body with the nitrogen gas with a preset pressure in a curved surface forming process of the glass (para. 0033).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUZUKI et al. (US 2015/0197039) in view of BAILEY et al. (US 2012/0297828).
Matsuzuki teaches a curved glass thermal forming device comprising a furnace body (see figure 15) comprising a feed port (220), and a discharge port (230), wherein the furnace body further comprises a plurality of segments, comprising: a first segment comprising a first heater (30), an intermediate segment comprising a male die (40), and a last segment, said last segment configured to provide at least one of natural cooling or forced cooling (50), wherein the furnace body further comprises: a rotary table arranged in the furnace body and capable of rotating and configured to circularly convey glass to the first segment, the intermediate segment, and the last segment in sequence (see figure 15, para. 0114), the rotary table further comprising a plurality of female dies (20) for carrying glass arranged on the rotary table, said plurality of female dies having recesses formed opposite to protrusions formed on the male die in the intermediate segments  said protrusions of the male die configured to extend into one or more of the recesses during press fit forming on the glass (see figure 4), and wherein the first heater is configured to perform local heating on a required curved surface forming portion of the glass in a condition where the glass is retained in one of the female dies (see figure 2), wherein at least a portion of the first heater (34) is above the required curved surface forming portion of the glass (see figure 2), and the said required curved surface forming portion of the glass is retained in a position above a recess of the one of the female dies (see figure 2).
Bailey teaches a curved glass thermal forming device comprising a furnace body (see figure 15) comprising a feed port (118), and a discharge port (114), wherein the furnace body further comprises a plurality of segments, comprising: a first segment comprising a first heater, an intermediate segment comprising vacuum pressing  and a last segment, said last segment configured to provide at least one of natural cooling or forced cooling (para. 0086), wherein the furnace body further comprises: a rotary table (see figure 1) arranged in the furnace body and capable of rotating and configured to circularly convey glass to the first segment, the intermediate segment, and the last segment in sequence, the rotary table further comprising a plurality of female dies (para. 0007) for carrying glass arranged on the rotary table, said plurality of female dies having recesses formed (108).
Bailey teaches the curved glass thermal forming device is configured to clean the male die on the rotary table when the die is disposed in the last segment (para. 0084).  It would have been obvious to one of ordinary skill in the art to modify the device of Matsuzuki to include the cleaning device of Bailey because Bailey teaches that this prevents any particles from contaminating the glass surface (para. 0124).

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUZUKI et al. (US 2015/0197039) in view of DANNOUX et al. (US 2012/0216573).
Matsuzuki teaches a curved glass thermal forming device comprising a furnace body (see figure 15) comprising a feed port (220), and a discharge port (230), wherein the furnace body further comprises a plurality of segments, comprising: a first segment comprising a first heater (30), an intermediate segment comprising a male die (40), and a last segment, said last segment configured to provide at least one of natural cooling or forced cooling (50), wherein the furnace body further comprises: a rotary table arranged in the furnace body and capable of rotating and configured to circularly convey glass to the first segment, the intermediate segment, and the last segment in sequence (see figure 15, para. 0114), the rotary table further comprising a plurality of female dies (20) for carrying glass arranged on the rotary table, said plurality of female dies having recesses formed opposite to protrusions formed on the male die in the intermediate segments  said protrusions of the male die configured to extend into one or more of the recesses during press fit forming on the glass (see figure 4), and wherein the first heater is configured to perform local heating on a required curved surface forming portion of the glass in a condition where the glass is retained in one of the female dies (see figure 2), wherein at least a portion of the first heater (34) is above the required curved surface forming portion of the glass (see figure 2), and the said required curved surface forming portion of the glass is retained in a position above a recess of the one of the female dies (see figure 2).
Dannoux teaches a curved glass thermal forming device having a plurality of stations (abstract). Dannoux teaches the stations comprise multiple layers of one-way doors for preventing the entry of external air (para. 0044) arranged on the feed port and the discharge port (328 in figure 3). It would have been obvious to one of ordinary skill in the art to modify the device of Matsuzuki to include the doors of Dannoux because Dannoux teaches that the door allows the deice to maintain a desired pressure (para. 0044).

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUZUKI et al. (US 2015/0197039).
Matsuzuki teaches a curved glass thermal forming device comprising a furnace body (see figure 15) comprising a feed port (220), and a discharge port (230), wherein the furnace body further comprises a plurality of segments, comprising: a first segment comprising a first heater (30), an intermediate segment comprising a male die (40), and a last segment, said last segment configured to provide at least one of natural cooling or forced cooling (50), wherein the furnace body further comprises: a rotary table arranged in the furnace body and capable of rotating and configured to circularly convey glass to the first segment, the intermediate segment, and the last segment in sequence (see figure 15, para. 0114), the rotary table further comprising a plurality of female dies (20) for carrying glass arranged on the rotary table, said plurality of female dies having recesses formed opposite to protrusions formed on the male die in the intermediate segments  said protrusions of the male die configured to extend into one or more of the recesses during press fit forming on the glass (see figure 4), and wherein the first heater is configured to perform local heating on a required curved surface forming portion of the glass in a condition where the glass is retained in one of the female dies (see figure 2), wherein at least a portion of the first heater (34) is above the required curved surface forming portion of the glass (see figure 2), and the said required curved surface forming portion of the glass is retained in a position above a recess of the one of the female dies (see figure 2).
Figure 15 shows eight stations however; Matsuzuki teaches that the number of stations can be increased or decreased in number (para. 0034) which would suggest an odd number of stations being equal to five or more are formed on a portion of the furnace body corresponding to the rotary table along the circumferential direction. Matsuzuki also teaches that the that the stations can be rearranged (para. 0034) therefore it would have been obvious to one of ordinary skill in the art to modify the rotary table of Matsuzuki so that it conveys the glass in a stepping manner by every other station, and a conveying period required for the rotary table to complete the curved surface forming of the glass is two circles.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741